Case 1:15-cv-07433-LAP Document 1219-40 Filed 07/15/21 Page 1 of 6




                     EXHIBIT B
Case 1:15-cv-07433-LAP Document 1219-40 Filed 07/15/21 Page 2 of 6
Case 1:15-cv-07433-LAP Document 1219-40 Filed 07/15/21 Page 3 of 6

   Sigrid McCawley
   Meredith Schultz
   June 13, 2016
   Page 2

          You did not explain why your client’s interrogatory response did not
          list those additional email accounts. You will look into what your IT
          person did and report back. You will also research your client’s
          undisclosed “icloud” account and search for any responsive documents
          within that account.

          Yet, we never received any such report from your IT person. Instead, by letter
   of March 17, 2016, Ms. Schultz represented that Ms. Giuffre had tried to recover her
   password for her “hotmail” account but had been unable to do so, which, you
   suggested, meant that the account had been closed. You also said you were working
   on finding out the “details” of the “icloud account” and would “update” me when you
   knew additional information.

           More than one month after our conferral, on June 10, 2016, you simply
   produced documents you claim are responsive to our discovery requests from her
   “icloud” account. Why were these not produced earlier? What efforts did you
   undertake to preserve documents on your client’s “icloud” account? Who searched
   that account – Ms. Giuffre, the same person who had a “bonfire” of responsive
   documents a few years ago? Or was it the IT person who said the accounts were
   closed?

           In any event, I was forced to serve a subpoena to Microsoft for the other
   accounts and now understand that Plaintiff’s "                          " account remains
   active. Please have your client fill out the attached release, sign it and return it to me
   by Wednesday, June 15, 2016. We reserve our right to seek sanctions for your failure
   to timely search and provide responsive documents contained in the various email
   accounts. Further, has your IT person actually checked Ms. Giuffre’s computers to
   ensure that she does not have any additional email accounts that she has “forgotten”
   about?

          Missing Boxes of Documents

          We also conferred with you, several times, regarding the missing boxes of
   documents that your client shipped to Australia after the pendency of this case and
   which you and your client admit have not been searched for responsive documents.
   On May 19, nearly four weeks ago, you represented that those boxes were being
   shipped to you and that you would review and produce any responsive documents.
   Please provide an update and also consider this a final conferral regarding those
   documents prior to a motion to compel and for sanctions.

          Additional Releases

          We have also been advised that Ms. Giuffre has been seen for medical
   treatment with the HealthFusion medical centers. Also attached is a release for her to
Case 1:15-cv-07433-LAP Document 1219-40 Filed 07/15/21 Page 4 of 6

   Sigrid McCawley
   Meredith Schultz
   June 13, 2016
   Page 3

   sign regarding those records. Similarly, Plaintiff apparently still has medical records
   from the 2000-2002 through her insurance company Blue Cross/Blue Shield of
   Florida, also known as HealthOptions. Please have her sign the attached release for
   their records, consistent with the Court’s Order.

          Finally, since your client has not been forthcoming with her dates of
   employment and wages, we also would like her to sign the attached request for
   information from the Social Security Administration.

                                                Sincerely,

                                                HADDON, MORGAN AND FOREMAN, P.C.


                                                /s/ Laura A. Menninger
                                                Laura A. Menninger
Case 1:15-cv-07433-LAP Document 1219-40 Filed 07/15/21 Page 5 of 6
Case 1:15-cv-07433-LAP Document 1219-40 Filed 07/15/21 Page 6 of 6
